DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1, 2, 4, 6, 13-20, and 22-29 were pending.  Claims 23, 27, and 28 are canceled herein by an examiner’s amendment.  Claims 1, 18, 19, and 29 are amended herein by an examiner’s amendment.  Claims 1, 2, 4, 6, 13-20, 22, 24-26, and 29 are allowed.  This is a Notice of Allowance, but there is still an outstanding objection to the drawings.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the raised rim around the measuring opening as recited in claim 17 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Response to Arguments
The Applicant has argued (pages 9-11 of the response dated 6/9/2021) that one skilled in the art would understand the limitation of “a measuring unit…within the housing” and said limitation is not necessary to be shown in the drawings.  This argument has been fully considered and is persuasive.  The objection to the drawings on this basis is accordingly withdrawn.
The Applicant has argued (pages 9-11 of the response dated 6/9/2021) that the raised rim recited in claim 17 was not necessary to show in the drawings.  This argument has been fully considered and is not persuasive.  The Examiner maintains this limitation needs to be shown in the drawing according to 37 CFR 1.83(a).  This invention is mainly concerned with the shape of the housing and how a carrier strip fits on that housing.  Therefore a structure such as a raised rim around the measuring opening where the carrier strip is placed on the housing is critical to the invention.  The Applicant should either cancel the claim or submit a drawing showing this limitation without entering any new matter.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Kim on 8/4/2021.
Start of the Examiner’s Amendment:

Claim 1. 	(currently amended) A portable diagnostic measurement device for determining at least one analytical parameter of a body fluid disposed on a test field of a carrier strip, the device comprising:
a housing including a lower surface and an upper surface opposite the lower surface, the lower surface connected to the upper surface at and a second side of the housing, wherein a narrow side of the housing extends longitudinally between the first side and the second side in a direction that is generally transverse to a longitudinal axis of the housing;
a receiving surface for receiving a test element that is in a form of the carrier strip, wherein the receiving surface is disposed on the narrow side of the housing and defines a measuring opening at the narrow side of the housing, the receiving surface configured to receive the test element such that the test element lies at least partially in a planar manner on the receiving surface, wherein the receiving surface is curved relative to a plane that is spanned by the receiving surface; and
a positioning device disposed at an end of the receiving surface proximate one of the first side of the housing or the second side of the housing such that the test field 
Claim 18. 	(currently amended) A portable diagnostic measurement device for determining at least one analytical parameter of a body fluid disposed on a test field of a carrier strip, the device comprising:
a housing including a lower surface, an upper surface opposite and connected to the lower surface at and a second side of the housing, and a receiving surface at a narrow side of the housing, the receiving surface having a longitudinal axis extending between the first side of the housing and the second side of the housing, the receiving surface defining a measuring opening at the narrow side of the housing and curved relative to a plane that is spanned by the receiving surface, wherein the receiving surface is configured to receive the carrier strip such that the carrier strip extends parallel to the longitudinal axis of the receiving surface; and
a positioning device providing a stop configured to receive a front end of the carrier strip at a longitudinal end of the receiving surface proximate one of the first side or the second side such that the test field extends over the measuring opening for measuring the body fluid disposed on the test field when the front end of the carrier strip is received at the stop of the positioning device.
Claim 19. 	(currently amended) A system for determining at least one analytical parameter of a body fluid, the system comprising:
a housing including a lower surface, an upper surface opposite and connected to the lower surface at and a second side of the housing, and a receiving surface at a narrow side of the housing and extending generally laterally across the housing between the first side and the second side, the receiving surface defining a measuring opening at the narrow side of the housing, wherein the receiving surface has a first lateral width at the measuring opening;

a carrier strip including a front end, a handling end, and a test field between the front end and the handling end on which the body fluid is applicable, the carrier strip longitudinally extendable at the receiving surface generally laterally across the housing such that the test field extends over the measuring opening for measurement when the front end of the carrier strip abuts against the positioning device, wherein the carrier strip has a second lateral width at the test field that is wider than first lateral width.
Claim 23.	(canceled)
Claim 27.	(canceled)
Claim 28.	(canceled)
Claim 29. 	(currently amended) A system for determining at least one analytical parameter of a body fluid, the system comprising:
a housing including a lower surface, an upper surface opposite and connected to the lower surface at and a second side of the housing, and a receiving surface at a narrow side of the housing and extending generally laterally across the housing between the first side and the second side, the receiving surface defining a measuring opening at the narrow side of the housing and curved relative to a plane that is spanned by the receiving surface;
a positioning device disposed at an end of the receiving surface proximate one of the first side of the housing or the second side of the housing; and
a carrier strip including a front end, a handling end, and a test field between the front end and the handling end on which the body fluid is applicable, the carrier strip longitudinally extendable at the receiving surface generally laterally across the housing such that the test field extends over the measuring opening for measurement when the front end of the carrier strip abuts against the positioning device.

End of the Examiner’s Amendment.
Allowable Subject Matter
Claims 1, 2, 4, 6, 13-20, 22, 24-26, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claims 1, 18, 19, and 29 contain allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of the receiving surface being curved relative to a plane that is spanned by the receiving surface in combination with the other limitations of claims 1, 18, and 29.  Also not found in the prior art of record are the limitations of a carrier strip and a housing having a receiving surface wherein the carrier strip has a lateral width that is wider than the lateral width of the receiving surface, in combination with the other limitations of claim 19.  The closest prior art of record has been discussed in the previous office action.
Claims 2, 4, 6, 7, and 13-17 are allowed due to their dependence on claim 1.
Claims 20, 22, and 24-26 are allowed due to their dependence on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.